Title: To Thomas Jefferson from Daniel L. Hylton, 12 March 1791
From: Hylton, Daniel L.
To: Jefferson, Thomas


Richmond, Virginia, 12 Mch. 1791. TJ’s of the 1st received three days ago. Has inquired name of vessel and captain carrying vis-à-vis and finds she was forced to go to New York because the Delaware was closed. Bill of lading for vis-à-vis is enclosed; he hopes it has arrived safe and in good order. Not till three days ago could he ship TJ’s tobacco, the merchants having generally engaged the vessels to carry wheat before they got to Richmond. Encloses receipt and invoice for 13 hhds. shipped on Union, Captain Toulson; he hopes these “arrive safe and to a good Market.” The whole of TJ’s order would have been shipped had the tobacco been down. Inspectors could not provide information TJ wished about quality and origin of tobacco, but private marks given by government for each hogshead will presumably enable TJ to identify its plantation. He appends note of shipping costs, which TJ can pay by bank note or any other convenient way. Remainder of 20 hhds. will be shipped when it comes down unless TJ advises otherwise. “Mrs. Hylton Unites with me in wishing you every happiness.” P.S. Union left Rockett’s yesterday; did not write by her as this will arrive before she does. Bill of lading for vis-à-vis not sent by this post, the person who shipped it being “out of the way”; he thinks that person said the captain’s name was Towles.
